Exhibit 10.2

 

Amended January 15, 2010

 

THIRD AMENDED AND RESTATED
SEAGATE TECHNOLOGY EXECUTIVE SEVERANCE AND CHANGE IN CONTROL
(CIC) PLAN

 


SECTION 1. INTRODUCTION.


 

THE THIRD AMENDED AND RESTATED SEAGATE TECHNOLOGY EXECUTIVE SEVERANCE AND CHANGE
IN CONTROL (CIC) PLAN (the “Plan” or “Severance and CIC Plan”) was originally
approved by the Board of Directors of SEAGATE TECHNOLOGY (the “Company”) on
August 21, 2008 as the Seagate Technology Executive Officer Severance and Change
in Control (CIC) Plan, and became effective on September 1, 2008.  The Plan was
first amended and restated by the Plan Administrator on April 29, 2009, was next
amended and restated by the Plan Administrator on July 29, 2009 to be effective
August 1, 2009, and subsequently amended and restated in the form set forth
herein by the Plan Administrator on January 15, 2010 to be effective January 15,
2010.  The purpose of the Plan is to provide for the payment of severance
benefits to certain eligible executives of the Company in the event their
employment with the Company and any Applicable Subsidiary (as defined herein),
as applicable, is terminated involuntarily, as provided herein, and to encourage
such executives to continue as employees of the Company or an Applicable
Subsidiary, as the case may be, in the event of a Change in Control (as defined
herein).  Except as otherwise stated herein, this Plan shall supersede any
severance benefit plan, policy or practice previously maintained by the Company
(including, without limitation, the provisions of any employment agreement
between any Eligible Executive and the Company or any Applicable Subsidiary). 
This Plan document also is the Summary Plan Description for the Plan.

 


SECTION 2. ELIGIBILITY FOR BENEFITS.


 


(A)                                 GENERAL RULES.  SUBJECT TO THE REQUIREMENTS
SET FORTH IN THIS SECTION, THE COMPANY WILL GRANT SEVERANCE BENEFITS UNDER THE
PLAN TO EACH ELIGIBLE EXECUTIVE.


 


(I)                                     “POTENTIAL ELIGIBLE EXECUTIVE” REFERS TO
ALL EXECUTIVES EMPLOYED BY THE COMPANY OR ANY APPLICABLE SUBSIDIARY WITH THE
LEVEL (AS DEFINED BELOW) OF VICE PRESIDENT OR MORE SENIOR SELECTED TO
PARTICIPATE IN THIS PLAN AS INDICATED IN THE BENEFITS SCHEDULES ATTACHED
HERETO.  AN “ELIGIBLE EXECUTIVE” IS ANY POTENTIAL ELIGIBLE EXECUTIVE, OTHER THAN
THOSE EXCLUDED UNDER THIS SECTION 2, WHOSE EMPLOYMENT WITH THE COMPANY OR ANY
APPLICABLE SUBSIDIARY IS EITHER (A) VOLUNTARILY TERMINATED FOR GOOD REASON (AS
DEFINED HEREIN) OR (B) INVOLUNTARILY TERMINATED FOR A REASON OTHER THAN CAUSE
(AS DEFINED HEREIN) (COLLECTIVELY, A “TERMINATION EVENT”).  IN ADDITION, OTHER
THAN DURING A PERIOD BEGINNING ON THE DATE OF THE OCCURRENCE OF A CHANGE IN
CONTROL AND ENDING AT THE END OF THE CHANGE IN CONTROL PERIOD WITH RESPECT TO
SUCH CHANGE IN CONTROL, A POTENTIAL ELIGIBLE EXECUTIVE MUST BE DESIGNATED BY THE
PLAN ADMINISTRATOR AS AN ELIGIBLE EXECUTIVE.  ADDITIONALLY, AN ELIGIBLE
EXECUTIVE SHALL BE ELIGIBLE FOR ADDITIONAL BENEFITS UNDER THIS PLAN IF THE
TERMINATION EVENT OCCURS DURING THE CHANGE IN CONTROL PERIOD (AS DEFINED
HEREIN).  FOR THE AVOIDANCE OF DOUBT, A POTENTIAL ELIGIBLE EXECUTIVE WHO IS
INVOLUNTARILY TERMINATED FOR CAUSE SHALL NOT BE ELIGIBLE FOR BENEFITS UNDER THIS
PLAN.


 


(II)                                  IN ORDER TO BE ELIGIBLE TO RECEIVE
BENEFITS UNDER THE PLAN, IN ADDITION TO MEETING THE REQUIREMENTS OF AN “ELIGIBLE
EXECUTIVE” SET FORTH IN SECTION 2(A)(I) ABOVE, AN ELIGIBLE EXECUTIVE MUST
EXECUTE WITHIN 45 DAYS OF THE ELIGIBLE EMPLOYEE’S RECEIPT THEREOF (A) A GENERAL
WAIVER AND RELEASE ON THE FORM PROVIDED BY THE COMPANY AND (B) AN AGREEMENT
CONTAINING CERTAIN COVENANTS ON THE FORM PROVIDED BY THE COMPANY AND COVERING
THE MATTERS SET FORTH IN SECTION 6 OF THIS PLAN, THE SCOPE AND APPLICABILITY OF
WHICH COVENANTS SHALL BE DETERMINED BY THE PLAN ADMINISTRATOR IN ITS SOLE
DISCRETION (COLLECTIVELY, THE “RELEASE AND COVENANT DOCUMENTS”).


 


(III)                               ANY TERMINATION EVENT THAT TRIGGERS THE
PAYMENT OF BENEFITS UNDER THIS PLAN MUST OCCUR DURING THE TERM OF THIS PLAN AS
SPECIFIED IN SECTION 9(B); PROVIDED THAT IN ANY EVENT ELIGIBILITY FOR BENEFITS
SHALL CONTINUE UNTIL THE EXPIRATION OF A CHANGE IN CONTROL PERIOD (AS DEFINED
BELOW) IF A CHANGE IN CONTROL PERIOD COMMENCES PRIOR TO THE TIME THAT THE PLAN
IS IN EFFECT..

 

--------------------------------------------------------------------------------


 


(B)                                 EXCEPTIONS.  A POTENTIAL ELIGIBLE EXECUTIVE
WHO OTHERWISE IS AN ELIGIBLE EXECUTIVE WILL NOT RECEIVE BENEFITS UNDER THE PLAN
IN ANY OF THE FOLLOWING CIRCUMSTANCES:


 


(I)                                     THE POTENTIAL ELIGIBLE EXECUTIVE IS
INVOLUNTARILY TERMINATED FOR ANY REASON OTHER THAN A REASON SPECIFIED IN
SECTION 2(A)(I).


 


(II)                                  THE POTENTIAL ELIGIBLE EXECUTIVE
VOLUNTARILY TERMINATES EMPLOYMENT WITH THE COMPANY EITHER (A) FOR A REASON OTHER
THAN GOOD REASON OR (B) FOR NO REASON.  VOLUNTARY TERMINATIONS INCLUDE, BUT ARE
NOT LIMITED TO, DEATH, DISABILITY, RESIGNATION, RETIREMENT, OR FAILURE TO RETURN
FROM A LEAVE OF ABSENCE ON THE SCHEDULED DATE.


 


SECTION 3. DEFINITIONS.


 

Capitalized terms used in this Plan, unless defined elsewhere in this Plan,
shall have the following meanings:

 


(A)                                 ACCRUED BONUS FUNDING MEANS THE FUNDING OF
THE BONUS PLAN AS A PERCENT OF TARGET FUNDING AS APPROVED BY THE PLAN
ADMINISTRATOR QUARTERLY BASED ON ACTUAL COMPANY PERFORMANCE VERSUS
PRE-DETERMINED TARGETS, AS FOLLOWS:


 


(I)                                     Q1 ACCRUED BONUS FUNDING MEANS THE
ACCRUED BONUS FUNDING AS DETERMINED BY THE PLAN ADMINISTRATOR WITH RESPECT TO
THE FIRST QUARTER OF THE COMPANY’S APPLICABLE FISCAL YEAR (I.E., FOLLOWING THE
RELEASE OF THE COMPANY’S FIRST QUARTER EARNINGS RESULTS, BUT PRIOR TO THE
RELEASE OF THE COMPANY’S SECOND QUARTER EARNINGS RESULTS).


 


(II)                                  Q2 ACCRUED BONUS FUNDING MEANS THE ACCRUED
BONUS FUNDING AS DETERMINED BY THE PLAN ADMINISTRATOR WITH RESPECT TO THE SECOND
QUARTER OF THE COMPANY’S APPLICABLE FISCAL YEAR (I.E., FOLLOWING THE RELEASE OF
THE COMPANY’S SECOND QUARTER EARNINGS RESULTS, BUT PRIOR TO THE RELEASE OF THE
COMPANY’S THIRD QUARTER EARNINGS RESULTS).


 


(III)                               Q3 ACCRUED BONUS FUNDING MEANS THE ACCRUED
BONUS FUNDING AS DETERMINED BY THE PLAN ADMINISTRATOR WITH RESPECT TO THE THIRD
QUARTER OF THE COMPANY’S APPLICABLE FISCAL YEAR (I.E., FOLLOWING THE RELEASE OF
THE COMPANY’S THIRD QUARTER EARNINGS RESULTS, BUT PRIOR TO THE RELEASE OF THE
COMPANY’S FOURTH QUARTER EARNINGS RESULTS).


 


(IV)                              Q4 ACCRUED BONUS FUNDING MEANS THE ACCRUED
BONUS FUNDING AS DETERMINED BY THE PLAN ADMINISTRATOR WITH RESPECT TO THE FOURTH
QUARTER OF THE COMPANY’S APPLICABLE FISCAL YEAR (I.E., FOLLOWING THE RELEASE OF
THE COMPANY’S FOURTH QUARTER EARNINGS RESULTS).


 

For the purposes of this Plan, the Accrued Bonus Funding for a given fiscal year
or any portion thereof may not exceed 100% of target funding, even if the Plan
Administrator has determined that the funding of the Bonus Plan shall accrue at
a higher percentage.

 


(B)                                 APPLICABLE SUBSIDIARY MEANS ALL SUBSIDIARIES
OF THE COMPANY INCLUDED ON SCHEDULE A ATTACHED HERETO.


 


(C)                                 BENEFICIAL OWNER MEANS THE DEFINITION GIVEN
IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT.


 


(D)                                 BOARD MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(E)                                 BONUS PLAN MEANS THE COMPANY’S EXECUTIVE
OFFICER PERFORMANCE BONUS PLAN, THE EXECUTIVE PERFORMANCE BONUS PLAN OR SIMILAR
CASH INCENTIVE BONUS PLAN ADOPTED BY THE COMPANY AS A SUCCESSOR TO ONE OR MORE
OF THE PREVIOUSLY LISTED BONUS PLANS FROM TIME TO TIME.  FOR THE AVOIDANCE OF
DOUBT, ONE-TIME BONUSES PAID BY THE COMPANY TO A POTENTIAL ELIGIBLE EXECUTIVE
THAT ARE NOT PAID UNDER ONE OF THE BONUS PLANS DESCRIBED IN THE PRECEDING
SENTENCE SHALL NOT BE TREATED AS CASH INCENTIVE BONUSES AND THEREFORE SHALL BE
EXCLUDED FROM THE DEFINITION OF “ACCRUED BONUS FUNDING,” “PRO RATA BONUS” AND
“TARGET BONUS” FOR PURPOSES OF THIS PLAN.  EXAMPLES OF SUCH ONE-TIME BONUSES ARE
SIGN-ON BONUSES, SPECIAL RECOGNITION BONUSES AND GUARANTEED BONUSES.  FOR
PURPOSES OF THIS PLAN, NO ELIGIBLE EXECUTIVE SHALL BE TREATED AS PARTICIPATING
IN MORE THAN ONE BONUS PLAN ON THE DATE OF A TERMINATION EVENT.  IN THE UNLIKELY
EVENT THAT AN ELIGIBLE EXECUTIVE IS PARTICIPATING IN MORE THAN ONE CASH
INCENTIVE BONUS PLAN THAT WOULD OTHERWISE QUALIFY AS A BONUS

 

2

--------------------------------------------------------------------------------


 


PLAN BUT FOR THE PRECEDING SENTENCE, THE CASH INCENTIVE BONUS PLAN THAT WOULD
PRODUCE THE LARGEST PAYMENT UNDER THE TERMS OF THIS PLAN SHALL BE TREATED AS THE
BONUS PLAN FOR SUCH ELIGIBLE EXECUTIVE.


 


(F)                                   CAUSE MEANS (I) A POTENTIAL ELIGIBLE
EXECUTIVE’S CONTINUED FAILURE TO SUBSTANTIALLY PERFORM THE MATERIAL DUTIES OF
HIS OR HER OFFICE (OTHER THAN AS A RESULT OF TOTAL OR PARTIAL INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS), (II) EMBEZZLEMENT OR THEFT BY A POTENTIAL ELIGIBLE
EXECUTIVE OF THE COMPANY’S PROPERTY, (III) THE COMMISSION OF ANY ACT OR ACTS ON
A POTENTIAL ELIGIBLE EXECUTIVE’S PART RESULTING IN THE CONVICTION OF SUCH
POTENTIAL ELIGIBLE EXECUTIVE OF A FELONY UNDER THE LAWS OF THE UNITED STATES OR
ANY STATE OR FOREIGN JURISDICTION, (IV) A POTENTIAL ELIGIBLE EXECUTIVE’S WILLFUL
MALFEASANCE OR WILLFUL MISCONDUCT IN CONNECTION WITH SUCH POTENTIAL ELIGIBLE
EXECUTIVE’S DUTIES TO COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY
OTHER ACT OR OMISSION WHICH IS MATERIALLY INJURIOUS TO THE FINANCIAL CONDITION
OR BUSINESS REPUTATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES,
OR (V) A MATERIAL BREACH BY A POTENTIAL ELIGIBLE EXECUTIVE OF ANY OF THE
MATERIAL PROVISIONS OF (A) THIS PLAN, (B) ANY NON-COMPETE, NON-SOLICITATION OR
CONFIDENTIALITY PROVISIONS TO WHICH SUCH POTENTIAL ELIGIBLE EXECUTIVE IS SUBJECT
OR (C) ANY POLICY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES TO
WHICH SUCH POTENTIAL ELIGIBLE EXECUTIVE IS SUBJECT.  HOWEVER, NO TERMINATION
SHALL BE DEEMED FOR CAUSE UNDER CLAUSE (I), (IV) OR (V) UNLESS THE POTENTIAL
ELIGIBLE EXECUTIVE IS FIRST GIVEN WRITTEN NOTICE BY THE COMPANY OF THE SPECIFIC
ACTS OR OMISSIONS WHICH THE COMPANY DEEMS CONSTITUTE GROUNDS FOR A TERMINATION
FOR CAUSE, IS PROVIDED WITH AT LEAST 30 DAYS AFTER SUCH NOTICE TO CURE THE
SPECIFIED DEFICIENCY AND FAILS TO SUBSTANTIALLY CURE SUCH DEFICIENCY WITHIN SUCH
TIME FRAME TO THE SATISFACTION OF THE PLAN ADMINISTRATOR.


 


(G)                                CHANGE IN CONTROL MEANS THE OCCURRENCE OF ANY
OF THE FOLLOWING EVENTS:


 


(I)                                     THE SALE, EXCHANGE, LEASE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO A PERSON
OR GROUP OF RELATED PERSONS, AS SUCH TERMS ARE DEFINED OR DESCRIBED IN SECTIONS
3(A)(9) AND 13(D)(3) OF THE EXCHANGE ACT, THAT WILL CONTINUE THE BUSINESS OF THE
COMPANY IN THE FUTURE;


 


(II)                                  A MERGER, CONSOLIDATION OR SIMILAR
TRANSACTION INVOLVING THE COMPANY AND AT LEAST ONE OTHER ENTITY IN WHICH THE
VOTING SECURITIES OF THE COMPANY OWNED BY THE SHAREHOLDERS OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION OR SIMILAR TRANSACTION DO NOT
REPRESENT, AFTER CONVERSION IF APPLICABLE, MORE THAN FIFTY PERCENT (50%) OF THE
TOTAL VOTING POWER OF THE SURVIVING CONTROLLING ENTITY OUTSTANDING IMMEDIATELY
AFTER SUCH MERGER, CONSOLIDATION OR SIMILAR TRANSACTION; PROVIDED THAT ANY
PERSON WHO (1) WAS A BENEFICIAL OWNER OF THE VOTING SECURITIES OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION OR SIMILAR TRANSACTION, AND
(2) IS A BENEFICIAL OWNER OF MORE THAN 20% OF THE SECURITIES OF THE COMPANY
IMMEDIATELY AFTER SUCH MERGER, CONSOLIDATION OR SIMILAR TRANSACTION, SHALL BE
EXCLUDED FROM THE LIST OF “SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
MERGER, CONSOLIDATION OR SIMILAR TRANSACTION” FOR PURPOSES OF THE PRECEDING
CALCULATION;


 


(III)                               ANY PERSON OR GROUP OF RELATED PERSONS, AS
SUCH TERMS ARE DEFINED OR DESCRIBED IN SECTIONS 3(A)(9) AND 13(D)(3) OF THE
EXCHANGE ACT, IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF
MORE THAN 50% OF THE TOTAL VOTING POWER OF THE VOTING STOCK OF THE COMPANY
(INCLUDING BY WAY OF MERGER, CONSOLIDATION OR OTHERWISE);


 


(IV)                              DURING ANY PERIOD OF TWO CONSECUTIVE YEARS,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD (TOGETHER
WITH ANY NEW DIRECTORS WHOSE ELECTION BY SUCH BOARD OR WHOSE NOMINATION FOR
ELECTION BY THE SHAREHOLDERS OF THE COMPANY WAS APPROVED BY A VOTE OF A MAJORITY
OF THE DIRECTORS OF THE COMPANY THEN STILL IN OFFICE, WHO WERE EITHER DIRECTORS
AT THE BEGINNING OF SUCH PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED) CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE
BOARD THEN IN OFFICE; OR


 


(V)                                 A DISSOLUTION OR LIQUIDATION OF THE COMPANY.


 

Notwithstanding the foregoing, a restructuring of the Company for the purpose of
changing the domicile of the Company (including, but not limited to, any change
in the structure of the Company resulting from the process of moving its
domicile from the Cayman Islands to Ireland or from and to other jurisdictions),
reincorporation of the Company or other similar transaction involving the
Company (a “Restructuring Transaction”) will not constitute a Change in Control
if, immediately after the Restructuring Transaction, the shareholders of the
Company immediately prior to such Restructuring Transaction represent, directly
or indirectly, more than fifty percent (50%) of the total voting power of the
surviving publicly-traded entity.

 

3

--------------------------------------------------------------------------------


 


(H)                                CHANGE IN CONTROL PERIOD MEANS THE FOLLOWING:


 


(I)                                     IF THE CHANGE IN CONTROL IS PRECEDED BY
THE COMPANY’S ENTRY INTO A DEFINITIVE AGREEMENT REGARDING THE CHANGE IN CONTROL,
THE PERIOD BEGINNING ON THE DATE THAT THE COMPANY ENTERS INTO A DEFINITIVE
AGREEMENT WITH RESPECT TO A CHANGE IN CONTROL AND ENDING ON THE DATE THAT IS 24
MONTHS FOLLOWING THE EFFECTIVE DATE OF THE CHANGE IN CONTROL THAT IS THE SUBJECT
OF SUCH DEFINITIVE AGREEMENT; AND


 


(II)                                  IF THE CHANGE IN CONTROL IS NOT PRECEDED
BY THE COMPANY’S ENTRY INTO A DEFINITIVE AGREEMENT REGARDING THE CHANGE IN
CONTROL, THE PERIOD BEGINNING ON THE DATE OF THE APPLICABLE TRIGGERING EVENT SET
FORTH IN SECTION 3(G) ABOVE AND ENDING 24 MONTHS AFTER THE DATE OF SUCH
TRIGGERING EVENT.


 

For the avoidance of doubt, no enhanced benefits payable to an Eligible
Executive due to a Termination Event occurring within a Change in Control Period
shall be paid prior to the effective date of a Change in Control.

 


(I)                                   CODE MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.  ANY SPECIFIC REFERENCE TO A SECTION OF THE CODE SHALL BE
DEEMED TO INCLUDE ANY REGULATIONS AND OTHER TREASURY DEPARTMENT GUIDANCE
PROMULGATED THEREUNDER.


 


(J)                                   COMPANY MEANS SEAGATE TECHNOLOGY, AN
EXEMPTED LIMITED LIABILITY COMPANY INCORPORATED UNDER THE LAWS OF THE CAYMAN
ISLANDS, AND ANY SUCCESSOR AS PROVIDED IN SECTION 9(C) HEREOF.


 


(K)                               DISABILITY MEANS THE PHYSICAL OR MENTAL
INCAPACITATION SUCH THAT FOR A PERIOD OF SIX CONSECUTIVE MONTHS OR FOR AN
AGGREGATE OF NINE MONTHS IN ANY 24-MONTH CONSECUTIVE PERIOD, A POTENTIAL
ELIGIBLE EXECUTIVE IS UNABLE TO SUBSTANTIALLY PERFORM HIS OR HER DUTIES.  ANY
QUESTION AS TO THE EXISTENCE OF THAT POTENTIAL ELIGIBLE EXECUTIVE’S PHYSICAL OR
MENTAL INCAPACITATION AS TO WHICH THE POTENTIAL ELIGIBLE EXECUTIVE OR THE
POTENTIAL ELIGIBLE EXECUTIVE’S REPRESENTATIVE AND THE COMPANY CANNOT AGREE SHALL
BE DETERMINED IN WRITING BY A QUALIFIED INDEPENDENT PHYSICIAN MUTUALLY
ACCEPTABLE TO THE POTENTIAL ELIGIBLE EXECUTIVE AND THE COMPANY.  IF THE
POTENTIAL ELIGIBLE EXECUTIVE AND THE COMPANY CANNOT AGREE AS TO A QUALIFIED
INDEPENDENT PHYSICIAN, EACH SHALL APPOINT SUCH A PHYSICIAN AND THOSE TWO
PHYSICIANS SHALL SELECT A THIRD WHO SHALL MAKE SUCH DETERMINATION IN WRITING. 
THE DETERMINATION OF “DISABILITY” MADE IN WRITING TO THE COMPANY AND THE
POTENTIAL ELIGIBLE EXECUTIVE SHALL BE FINAL AND CONCLUSIVE FOR ALL PURPOSES OF
THE BENEFITS UNDER THIS PLAN.


 


(L)                                    EXCHANGE ACT MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(M)                             GOOD REASON MEANS A POTENTIAL ELIGIBLE
EXECUTIVE’S RESIGNATION OF HIS OR HER EMPLOYMENT WITH THE COMPANY OR AN
APPLICABLE SUBSIDIARY AS A RESULT OF THE OCCURRENCE OF ONE OR MORE OF THE
FOLLOWING ACTIONS, WHICH SUCH ACTION OR ACTIONS REMAIN UNCURED FOR AT LEAST 30
DAYS FOLLOWING WRITTEN NOTICE FROM SUCH POTENTIAL ELIGIBLE EXECUTIVE TO THE
COMPANY DESCRIBING THE OCCURRENCE OF SUCH ACTION OR ACTIONS AND ASSERTING THAT
SUCH ACTION OR ACTIONS CONSTITUTE GROUNDS FOR A GOOD REASON RESIGNATION WHICH
NOTICE MUST BE PROVIDED BY THE POTENTIAL ELIGIBLE EXECUTIVE NO LATER THAN 90
DAYS AFTER THE INITIAL EXISTENCE OF SUCH CONDITION, PROVIDED THAT SUCH
RESIGNATION OCCURS NO LATER THAN 60 DAYS AFTER THE EXPIRATION OF THE CURE
PERIOD: (I) WITHOUT SUCH POTENTIAL ELIGIBLE EXECUTIVE’S EXPRESS WRITTEN CONSENT,
ANY MATERIAL DIMINUTION IN THE LEVEL OF SUCH POTENTIAL ELIGIBLE EXECUTIVE’S
AUTHORITY OR DUTIES; (II) WITHOUT SUCH POTENTIAL ELIGIBLE EXECUTIVE’S EXPRESS
WRITTEN CONSENT, A REDUCTION OF 10% OR MORE IN THE LEVEL OF THE BASE SALARY OR
EMPLOYEE BENEFITS TO BE PROVIDED TO SUCH POTENTIAL ELIGIBLE EXECUTIVE, OTHER
THAN A REDUCTION IMPLEMENTED WITH THE CONSENT OF SUCH POTENTIAL ELIGIBLE
EXECUTIVE OR A REDUCTION THAT IS EQUIVALENT TO REDUCTION IN BASE SALARIES AND/OR
EMPLOYEE BENEFITS, AS APPLICABLE, IMPOSED ON ALL OTHER EXECUTIVES OF THE COMPANY
AT A SIMILAR LEVEL WITHIN THE COMPANY; (III) THE RELOCATION OF SUCH POTENTIAL
ELIGIBLE EXECUTIVE TO A PRINCIPAL PLACE OF EMPLOYMENT THAT INCREASES SUCH
POTENTIAL ELIGIBLE EXECUTIVE’S ONE-WAY COMMUTE BY MORE THAN 50 MILES FROM SUCH
POTENTIAL ELIGIBLE EXECUTIVE’S CURRENT PRINCIPAL PLACE OF EMPLOYMENT, WITHOUT
SUCH POTENTIAL ELIGIBLE EXECUTIVE’S EXPRESS WRITTEN CONSENT; OR (IV) THE FAILURE
OF ANY SUCCESSOR TO THE BUSINESS OF THE COMPANY OR TO SUBSTANTIALLY ALL OF THE
ASSETS AND/OR BUSINESS OF THE COMPANY TO ASSUME THE COMPANY’S OBLIGATIONS UNDER
THIS PLAN AS REQUIRED BY SECTION 9(C).


 


(N)                                IRS MEANS THE INTERNAL REVENUE SERVICE.


 


(O)                                 LEVEL MEANS AN EXECUTIVE’S LEVEL OR TITLE AS
DESIGNATED BY THE PLAN ADMINISTRATOR IN ITS SOLE DISCRETION AND IN ACCORDANCE
WITH THIS PLAN AS IN EFFECT ON THE TERMINATION DATE (OR IF GREATER, IMMEDIATELY
PRECEDING EITHER A CHANGE IN CONTROL OR TERMINATION FOR GOOD REASON, AS
APPLICABLE).

 

4

--------------------------------------------------------------------------------


 


(P)                                 NON-U.S. ELIGIBLE EXECUTIVE MEANS ANY
ELIGIBLE EXECUTIVE NOT EMPLOYED IN THE UNITED STATES OF AMERICA, INCLUDING ITS
TERRITORIES AND POSSESSIONS, ON THE DATE OF A TERMINATION EVENT.


 


(Q)                                 PAY MEANS THE ELIGIBLE EXECUTIVE’S MONTHLY
BASE PAY AT THE RATE IN EFFECT ON THE TERMINATION DATE (OR IF GREATER, THE LAST
REGULARLY SCHEDULED PAYROLL PERIOD IMMEDIATELY PRECEDING EITHER A CHANGE IN
CONTROL OR TERMINATION FOR GOOD REASON, AS APPLICABLE).


 


(R)                                 PAYMENT CONFIRMATION DATE MEANS THE LATEST
OF THE FOLLOWING APPLICABLE DATES: (A) THE DATE OF THE TERMINATION EVENT,
(B) THE TERMINATION DATE, (C) THE EFFECTIVE DATE OF THE COVENANTS (AS DEFINED IN
SECTION 6), (D) THE DATE OF RECEIPT OF EXECUTED RELEASE AND COVENANT DOCUMENTS
BY THE COMPANY OR (E) THE END OF ANY WAITING PERIOD OR REVOCATION PERIOD AS
REQUIRED BY APPLICABLE LAW IN ORDER FOR THE GENERAL WAIVER AND RELEASE REQUIRED
BY SECTION 2(A)(II) OF THIS PLAN TO BE EFFECTIVE.


 


(S)                                 PLAN MEANS THIS THIRD AMENDED AND RESTATED
SEAGATE TECHNOLOGY EXECUTIVE SEVERANCE AND CIC PLAN.


 


(T)                                   PRIOR YEAR BONUS FOR AN ELIGIBLE EXECUTIVE
WHOSE TERMINATION EVENT OCCURS IN THE FIRST QUARTER OF THE APPLICABLE FISCAL
YEAR AND OUTSIDE OF A CHANGE IN CONTROL PERIOD SHALL BE CALCULATED AS SET FORTH
IN THIS SECTION 3(T):


 


(I)                                     IF THE TERMINATION EVENT OCCURS PRIOR TO
DETERMINATION OF THE Q4 ACCRUED BONUS FUNDING FOR THE THEN MOST RECENTLY
COMPLETED FISCAL YEAR, THE AMOUNT OF THE PRIOR YEAR BONUS SHALL BE DETERMINED
BASED ON THE Q3 ACCRUED BONUS FUNDING FOR SUCH YEAR, NOT TO EXCEED 100%,
MULTIPLIED BY THE ELIGIBLE EXECUTIVE’S THEN CURRENT ANNUAL TARGET BONUS, WITHOUT
PRO-RATION.


 


(II)                                  IF THE TERMINATION EVENT OCCURS FOLLOWING
DETERMINATION OF THE Q4 ACCRUED BONUS FUNDING FOR THE THEN MOST RECENTLY
COMPLETED FISCAL YEAR, BUT PRIOR TO THE ACTUAL PAYMENT OF AN INCENTIVE UNDER A
BONUS PLAN FOR SUCH YEAR, THE AMOUNT OF THE PRIOR YEAR BONUS SHALL BE DETERMINED
BASED ON THE Q4 ACCRUED BONUS FUNDING FOR SUCH YEAR, NOT TO EXCEED 100%,
MULTIPLIED BY THE ELIGIBLE EXECUTIVE’S THEN CURRENT ANNUAL TARGET BONUS, WITHOUT
PRO-RATION.


 


(III)                               OTHER THAN AS DESCRIBED IN SECTIONS
3(T)(I)-(II) ABOVE, NO PRIOR YEAR BONUS SHALL BE PAID TO ANY ELIGIBLE EXECUTIVE.


 


(U)                                PRO RATA BONUS FOR AN ELIGIBLE EXECUTIVE WHO
IS NOT A NON-U.S. ELIGIBLE EXECUTIVE AND WHOSE TERMINATION EVENT OCCURS OUTSIDE
OF A CHANGE IN CONTROL PERIOD SHALL BE CALCULATED IN RELATION TO THE FISCAL YEAR
DURING WHICH TERMINATION TAKES PLACE, AS SET FORTH IN THIS SECTION 3(U):


 


(I)                                     IF THE TERMINATION EVENT OCCURS PRIOR TO
DETERMINATION OF THE Q1 ACCRUED BONUS FUNDING AND THE ELIGIBLE EXECUTIVE EITHER
WAS A “COVERED EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE FOR
THE LAST FISCAL YEAR OF THE COMPANY COMPLETED PRIOR TO THE TERMINATION EVENT OR,
BASED ON SUCH ELIGIBLE EXECUTIVE’S COMPENSATION PAID THROUGH THE DATE OF THE
TERMINATION EVENT, SUCH ELIGIBLE EXECUTIVE IS PROJECTED, IN THE SOLE AND
REASONABLE DETERMINATION OF THE PLAN ADMINISTRATOR, TO BE A “COVERED EMPLOYEE”
WITHIN THE MEANING OF SECTION 162(M) OF THE CODE ASSUMING HE OR SHE REMAINED
EMPLOYED BY THE COMPANY THROUGH THE END OF THE THEN CURRENT FISCAL YEAR (AND SO
FOR PURPOSES OF THIS PLAN SHALL BE CONSIDERED TO BE “SUBJECT TO
SECTION 162(M) OF THE CODE”), THE AMOUNT OF THE PRO RATA BONUS SHALL BE BASED ON
THE Q1 ACCRUED BONUS FUNDING, ONCE DETERMINED, MULTIPLIED BY THE ELIGIBLE
EXECUTIVE’S THEN CURRENT ANNUAL TARGET BONUS, PRORATED FOR THE NUMBER OF DAYS
EMPLOYED DURING THE FISCAL YEAR OF THE TERMINATION EVENT DIVIDED BY 360.


 


(II)                                  IF THE TERMINATION EVENT OCCURS PRIOR TO
DETERMINATION OF THE Q1 ACCRUED BONUS FUNDING AND THE ELIGIBLE OFFICE IS NOT
SUBJECT TO SECTION 162(M) OF THE CODE, THE AMOUNT OF THE PRO RATA BONUS SHALL BE
DETERMINED BASED ON THE ELIGIBLE EXECUTIVE’S THEN CURRENT ANNUAL TARGET BONUS,
PRORATED FOR THE NUMBER OF DAYS EMPLOYED DURING THE FISCAL YEAR OF THE
TERMINATION EVENT DIVIDED BY 360.


 


(III)                               IF THE TERMINATION EVENT OCCURS FOLLOWING
DETERMINATION OF THE Q1 ACCRUED BONUS FUNDING, BUT PRIOR TO DETERMINATION OF THE
Q2 ACCRUED BONUS FUNDING, THE AMOUNT OF THE PRO RATA BONUS SHALL BE DETERMINED
BASED ON THE Q1 ACCRUED BONUS FUNDING MULTIPLIED BY THE ELIGIBLE EXECUTIVE’S
THEN CURRENT ANNUAL TARGET BONUS, PRORATED FOR THE NUMBER OF DAYS EMPLOYED
DURING THE FISCAL YEAR OF THE TERMINATION EVENT DIVIDED BY 360.

 

5

--------------------------------------------------------------------------------


 


(IV)                              IF THE TERMINATION EVENT OCCURS FOLLOWING
DETERMINATION OF THE Q2 ACCRUED BONUS FUNDING, BUT PRIOR TO DETERMINATION OF THE
Q3 ACCRUED BONUS FUNDING, THE AMOUNT OF THE PRO RATA BONUS SHALL BE DETERMINED
BASED ON THE Q2 ACCRUED BONUS FUNDING MULTIPLIED BY THE ELIGIBLE EXECUTIVE’S
THEN CURRENT ANNUAL TARGET BONUS, PRORATED FOR THE NUMBER OF DAYS EMPLOYED
DURING THE FISCAL YEAR OF THE TERMINATION EVENT DIVIDED BY 360.


 


(V)                                 IF THE TERMINATION EVENT OCCURS FOLLOWING
DETERMINATION OF THE Q3 ACCRUED BONUS FUNDING, BUT PRIOR TO THE FISCAL YEAR END,
THE AMOUNT OF THE PRO RATA BONUS SHALL BE DETERMINED BASED ON THE Q3 ACCRUED
BONUS FUNDING MULTIPLIED BY THE ELIGIBLE EXECUTIVE’S THEN CURRENT ANNUAL TARGET
BONUS, PRORATED FOR THE NUMBER OF DAYS EMPLOYED DURING THE FISCAL YEAR OF THE
TERMINATION EVENT DIVIDED BY 360, PROVIDED IN ANY EVENT THAT THE PRORATE FACTOR
DOES NOT EXCEED 1.00.


 


(VI)                              OTHER THAN AS DESCRIBED IN SECTIONS
3(U)(I)-(V) ABOVE, NO PRO RATA BONUS SHALL BE PAID TO ANY ELIGIBLE EXECUTIVE.


 


(V)                                  SEVERANCE PERIOD MEANS THE NUMBER OF MONTHS
OF PAY, ROUNDED TO THE NEAREST WHOLE MONTH, USED FOR CALCULATING THE ELIGIBLE
EXECUTIVE’S SEVERANCE BENEFITS, AS SPECIFIED IN THE BENEFITS SCHEDULES ATTACHED
HERETO.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE ELIGIBLE EXECUTIVE
BECOMES ELIGIBLE TO RECEIVE ADDITIONAL BENEFITS IN CONNECTION WITH THE
OCCURRENCE OF A CHANGE IN CONTROL, THE SEVERANCE PERIOD SHALL BE TWELVE MONTHS
FROM THE PAYMENT CONFIRMATION DATE.


 


(W)                               TARGET BONUS MEANS THE ELIGIBLE EXECUTIVE’S
MOST RECENTLY APPROVED TARGET BONUS LEVEL (EXPRESSED AS A PERCENTAGE OF BASE
PAY) WITH RESPECT TO THE BONUS PLAN, MULTIPLIED BY THE ELIGIBLE EXECUTIVE’S PAY.


 


(X)                                 TERMINATION DATE MEANS THE LAST DATE ON
WHICH THE ELIGIBLE EXECUTIVE IS IN ACTIVE EMPLOYMENT STATUS WITH THE COMPANY OR
ANY OF ITS AFFILIATES OR SUBSIDIARIES AS DETERMINED BY THE PLAN ADMINISTRATOR IN
ITS SOLE AND REASONABLE DISCRETION.


 


(Y)                                 WARN ACT MEANS THE FEDERAL WORKER ADJUSTMENT
AND RETRAINING NOTIFICATION ACT AND ANY OTHER COMPARABLE LAW APPLICABLE UNDER
THE LAWS OF ANY STATE OR FOREIGN JURISDICTION.


 


SECTION 4. AMOUNT OF BENEFIT.


 

Severance benefits payable under the Plan are as follows:

 


(A)                                  SUBJECT TO SECTION 6(F), ELIGIBLE
EXECUTIVES WILL RECEIVE THE BENEFITS DESCRIBED IN SECTIONS 7 AND 8 OF THE PLAN
AND IN THE BENEFIT SCHEDULES ATTACHED HERETO.  THE LEVEL OF BENEFITS APPLICABLE
TO AN ELIGIBLE EXECUTIVE SHALL BE BASED UPON HIS OR HER LEVEL (AND CORRESPONDING
SALARY GRADE).  IN THE EVENT OF ANY CIRCUMSTANCES RELATING TO THE ELIGIBLE
EXECUTIVE’S LEVEL AND ASSIGNED SALARY GRADE THAT MAY RESULT IN A DIFFERENCE IN
THE LEVEL OF BENEFITS APPLICABLE TO AN ELIGIBLE EXECUTIVE UNDER THE PLAN, THE
ELIGIBLE EXECUTIVE’S SALARY GRADE SHALL CONTROL FOR PURPOSES OF PLACING THE
ELIGIBLE EXECUTIVE IN A SPECIFIC “TIER” OF BENEFITS SET FORTH IN THE BENEFITS
SCHEDULES.


 


(B)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN TO THE CONTRARY, ANY BENEFITS PAYABLE TO AN ELIGIBLE EXECUTIVE UNDER THIS
PLAN SHALL BE IN LIEU OF ANY SEVERANCE BENEFITS PAYABLE BY THE COMPANY TO SUCH
INDIVIDUAL UNDER ANY OTHER ARRANGEMENT COVERING THE INDIVIDUAL, UNLESS EXPRESSLY
OTHERWISE AGREED TO BY THE COMPANY IN WRITING.  FURTHER, IN THE EVENT THAT THE
ELIGIBLE EXECUTIVE IS ENTITLED TO RECEIVE SEVERANCE BENEFITS UNDER ANY AGREEMENT
OR CONTRACT WITH THE COMPANY, ANY PLAN, POLICY, PROGRAM OR OTHER ARRANGEMENT
ADOPTED OR ESTABLISHED BY THE COMPANY, UNDER THE WARN ACT OR OTHER APPLICABLE
LAW PROVIDING FOR PAYMENTS FROM THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES ON
ACCOUNT OF TERMINATION OF EMPLOYMENT, INCLUDING PAY IN LIEU OF ADVANCE NOTICE OF
TERMINATION, OR AS OTHERWISE LEGALLY REQUIRED TO BE PAID TO ANY NON-U.S.
ELIGIBLE EXECUTIVE (“OTHER BENEFITS”), ANY SEVERANCE BENEFITS PAYABLE HEREUNDER
SHALL BE REDUCED BY THE OTHER BENEFITS.


 


SECTION 5. TIME OF PAYMENT AND FORM OF BENEFIT; INDEBTEDNESS.


 


(A)                                  BENEFITS UNDER THIS PLAN SHALL BE PAID
ACCORDING TO THE SCHEDULE SPECIFIED IN THE BENEFITS SCHEDULES ATTACHED HERETO,
SUBJECT TO SECTION 6(F) AND THE FOLLOWING PROVISIONS:

 

6

--------------------------------------------------------------------------------


 


(I)                                     ANY INCREASE TO THE CASH SEVERANCE
BENEFITS PAYABLE ON ACCOUNT OF THE OCCURRENCE OF A TERMINATION EVENT DURING A
CHANGE IN CONTROL PERIOD (SUCH AS WHEN THE TERMINATION EVENT OCCURS FOLLOWING
THE ENTRY INTO A DEFINITIVE AGREEMENT FOR A CHANGE IN CONTROL, BUT PRIOR TO THE
CONSUMMATION OF THE CHANGE IN CONTROL) SHALL BE PAID (A) AS SOON AS DATE
ADMINISTRATIVELY PRACTICABLE FOLLOWING THE DETERMINATION OF SUCH INCREASED CASH
SEVERANCE BENEFITS HAS OCCURRED WITH RESPECT TO LUMP SUM SEVERANCE PAYMENTS OR
(B) ON THE REMAINING PAYMENT DATE(S) WITH RESPECT TO INSTALLMENT PAYMENT
SEVERANCE PAYMENTS.


 


(II)                                  UNLESS OTHERWISE REQUIRED BY APPLICABLE
LAW, IN NO EVENT SHALL PAYMENT OF ANY PLAN BENEFIT BE DUE PRIOR TO THE ELIGIBLE
EXECUTIVE’S PAYMENT CONFIRMATION DATE, AND ANY PAYMENT SHALL BE DEEMED TO BE
TIMELY MADE IF PAID WITHIN 20 BUSINESS DAYS OF SUCH DATE.


 


(III)                               NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 5(A), EXCEPT FOR A TERMINATION EVENT OCCURRING DURING A CHANGE IN
CONTROL PERIOD, THE PLAN ADMINISTRATOR MAY IN ITS SOLE DISCRETION, DETERMINE AN
ALTERNATE PAYMENT SCHEDULE FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, TO
COMPLY WITH SECTION 409A OF THE CODE.  FOR A TERMINATION EVENT OCCURRING DURING
A CHANGE IN CONTROL PERIOD, THE PLAN ADMINISTRATOR MAY DETERMINE AN ALTERNATE
PAYMENT SCHEDULE ONLY TO ENSURE COMPLIANCE WITH APPLICABLE LAW, INCLUDING BUT
NOT LIMITED TO SECTION 409A OF THE CODE.


 


(B)                                  SUBJECT TO COMPLIANCE WITH SECTION 409A OF
THE CODE AND OTHER APPLICABLE LAW, IF AN ELIGIBLE EXECUTIVE IS INDEBTED TO THE
COMPANY AT HIS OR HER TERMINATION DATE, THE COMPANY RESERVES THE RIGHT TO OFFSET
ANY SEVERANCE PAYMENTS UNDER THE PLAN BY THE AMOUNT OF SUCH INDEBTEDNESS.


 


SECTION 6. ELIGIBLE EXECUTIVE COVENANTS


 

Severance benefits payable under the Plan are subject to the following covenants
made by each Eligible Executive (the “Covenants”), the scope and applicability
of which covenants shall be determined by the Plan Administrator in its sole
discretion, but in any event shall not be substantially greater than as set
forth in this Section 6:

 


(A)                                 NON-COMPETITION.  DURING THE SEVERANCE
PERIOD, AN ELIGIBLE EXECUTIVE WILL NOT DIRECTLY OR INDIRECTLY:


 


(I)                                     ENGAGE IN ANY BUSINESS THAT COMPETES
WITH THE BUSINESS OF THE COMPANY, OR ITS SUBSIDIARIES (INCLUDING, WITHOUT
LIMITATION, ANY BUSINESSES WHICH THE COMPANY OR ITS SUBSIDIARIES HAVE SPECIFIC
PLANS TO CONDUCT IN THE FUTURE AND AS TO WHICH SUCH ELIGIBLE EXECUTIVE IS AWARE
OF SUCH PLANNING) IN ANY GEOGRAPHICAL AREA WHICH IS WITHIN 100 MILES OF ANY
GEOGRAPHICAL AREA IN WHICH THE COMPANY OR ITS SUBSIDIARIES CONDUCT SUCH BUSINESS
(A “COMPETITIVE BUSINESS”);


 


(II)                                  ENTER THE EMPLOY OF, OR RENDER ANY
SERVICES TO, ANY PERSON OR ENTITY (OR ANY DIVISION OF ANY PERSON OR ENTITY) WHO
OR WHICH ENGAGES IN A COMPETITIVE BUSINESS;


 


(III)                               ACQUIRE A FINANCIAL INTEREST IN, OR
OTHERWISE BECOME ACTIVELY INVOLVED WITH, ANY COMPETITIVE BUSINESS, DIRECTLY OR
INDIRECTLY, AS AN INDIVIDUAL, PARTNER, SHAREHOLDER, OFFICER, DIRECTOR,
PRINCIPAL, AGENT, TRUSTEE OR CONSULTANT; OR


 


(IV)                              INTERFERE WITH, OR ATTEMPT TO INTERFERE WITH,
BUSINESS RELATIONSHIPS (WHETHER FORMED BEFORE, ON OR AFTER THE DATE OF THIS
AGREEMENT) BETWEEN THE COMPANY OR ANY OF ITS SUBSIDIARIES AND CUSTOMERS,
CLIENTS, SUPPLIERS, PARTNERS, MEMBERS OR INVESTORS OF THE COMPANY OR ITS
SUBSIDIARIES.


 

Notwithstanding anything to the contrary in this Plan, an Eligible Executive
may, directly or indirectly own, solely as a passive investment, securities of
any person engaged in the business of the Company or its subsidiaries which are
actively traded on a public securities market (including the OTCBB and similar
over-the-counter market) if such Eligible Executive (i) is not a controlling
person of, or a member of a group which controls, such person and (ii) does not,
directly or indirectly, own 5% or more of any class of such actively traded
securities of such person.

 


(B)                                 NON-SOLICITATION OF CLIENTS.  DURING THE
SEVERANCE PERIOD, AN ELIGIBLE EXECUTIVE WILL NOT, WHETHER ON SUCH ELIGIBLE
EXECUTIVE’S OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY PERSON,
COMPANY, BUSINESS ENTITY OR

 

7

--------------------------------------------------------------------------------


 


OTHER ORGANIZATION WHATSOEVER, DIRECTLY OR INDIRECTLY SOLICIT OR ASSIST IN
SOLICITING IN COMPETITION WITH THE COMPANY, THE BUSINESS OF ANY CLIENT OR
PROSPECTIVE CLIENT:


 


(I)                                     WITH WHOM SUCH ELIGIBLE EXECUTIVE HAD
PERSONAL CONTACT OR DEALINGS ON BEHALF OF THE COMPANY DURING THE ONE YEAR PERIOD
PRECEDING SUCH ELIGIBLE EXECUTIVE’S TERMINATION DATE;


 


(II)                                  WITH WHOM EMPLOYEES REPORTING TO SUCH
ELIGIBLE EXECUTIVE HAVE HAD PERSONAL CONTACT OR DEALINGS ON BEHALF OF THE
COMPANY DURING THE ONE YEAR IMMEDIATELY PRECEDING SUCH ELIGIBLE EXECUTIVE’S
TERMINATION DATE; OR


 


(III)                               FOR WHOM SUCH ELIGIBLE EXECUTIVE HAD DIRECT
OR INDIRECT RESPONSIBILITY DURING THE ONE YEAR IMMEDIATELY PRECEDING SUCH
ELIGIBLE EXECUTIVE’S TERMINATION DATE.


 


(C)                                 NON-SOLICITATION OF EMPLOYEES.  DURING THE
SEVERANCE PERIOD, AN ELIGIBLE EXECUTIVE WILL NOT, WHETHER ON SUCH ELIGIBLE
EXECUTIVE’S OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY PERSON,
COMPANY, BUSINESS ENTITY OR OTHER ORGANIZATION WHATSOEVER, DIRECTLY OR
INDIRECTLY:


 


(I)                                     SOLICIT OR ENCOURAGE ANY EMPLOYEE OF THE
COMPANY OR ITS SUBSIDIARIES TO LEAVE THE EMPLOYMENT OF THE COMPANY OR ITS
SUBSIDIARIES; OR


 


(II)                                  ENCOURAGE TO CEASE TO WORK WITH THE
COMPANY OR ITS SUBSIDIARIES ANY CONSULTANT THEN UNDER CONTRACT WITH THE COMPANY
OR ITS SUBSIDIARIES.


 


(D)                                  DURING THE TERM OF AN ELIGIBLE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, SUCH ELIGIBLE EXECUTIVE WILL HAVE ACCESS TO AND
BECOME ACQUAINTED WITH THE COMPANY’S AND ITS AFFILIATES’ CONFIDENTIAL AND
PROPRIETARY INFORMATION, INCLUDING BUT NOT LIMITED TO, INFORMATION OR PLANS
REGARDING THE COMPANY’S AND ITS AFFILIATES’ CUSTOMER RELATIONSHIPS, PERSONNEL OR
SALES, MARKETING AND FINANCIAL OPERATIONS AND METHODS, TRADE SECRETS, FORMULAS,
DEVICES, SECRET INVENTIONS, PROCESSES AND OTHER COMPILATIONS OF INFORMATION,
RECORDS AND SPECIFICATIONS (COLLECTIVELY, “PROPRIETARY INFORMATION”).  DURING
THE SEVERANCE PERIOD, AN ELIGIBLE EXECUTIVE SHALL NOT DISCLOSE ANY OF THE
COMPANY’S OR ITS AFFILIATES’ PROPRIETARY INFORMATION, DIRECTLY OR INDIRECTLY, OR
USE IT IN ANY WAY EXCEPT IN THE COURSE OF PERFORMING SERVICES FOR THE COMPANY
AND ITS AFFILIATES, AS AUTHORIZED IN WRITING BY THE COMPANY OR AS REQUIRED TO BE
DISCLOSED BY APPLICABLE LAW.  ALL FILES, RECORDS, DOCUMENTS, COMPUTER-RECORDED
INFORMATION, DRAWINGS, SPECIFICATIONS, EQUIPMENT AND SIMILAR ITEMS RELATING TO
THE BUSINESS OF THE COMPANY OR ITS AFFILIATES, WHETHER PREPARED BY AN ELIGIBLE
EXECUTIVE OR OTHERWISE COMING INTO SUCH ELIGIBLE EXECUTIVE’S POSSESSION, SHALL
REMAIN THE EXCLUSIVE PROPERTY OF THE COMPANY OR ITS AFFILIATES, AS THE CASE MAY
BE.  NOTWITHSTANDING THE FOREGOING, PROPRIETARY INFORMATION SHALL NOT INCLUDE
INFORMATION THAT IS OR BECOMES GENERALLY PUBLIC KNOWLEDGE OTHER THAN AS A RESULT
OF A BREACH OF THIS SECTION 6(D) OR ANY OBLIGATION THAT THE ELIGIBLE EXECUTIVE
HAS TO PROTECT THE CONFIDENTIALITY OF THE PROPRIETARY INFORMATION OF THE COMPANY
AND ITS AFFILIATES.


 


(E)                                  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
ALTHOUGH EACH ELIGIBLE EXECUTIVE AND THE COMPANY CONSIDER THE RESTRICTIONS
CONTAINED IN THE COVENANTS TO BE REASONABLE, IF A FINAL JUDICIAL DETERMINATION
IS MADE BY A COURT OF COMPETENT JURISDICTION THAT THE TIME OR TERRITORY OR ANY
OTHER RESTRICTION CONTAINED IN THE COVENANTS IS AN UNENFORCEABLE RESTRICTION
AGAINST AN ELIGIBLE EXECUTIVE, FOR WHICH INJUNCTIVE RELIEF IS UNAVAILABLE, THE
PROVISIONS OF THE COVENANTS SHALL NOT BE RENDERED VOID BUT SHALL BE DEEMED
AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH MAXIMUM
EXTENT AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE ENFORCEABLE. 
FURTHERMORE, SUCH A DETERMINATION SHALL NOT LIMIT THE COMPANY’S ABILITY TO CEASE
PROVIDING PAYMENTS OR BENEFITS DURING THE REMAINDER OF ANY SEVERANCE PERIOD OR
TO SEEK RECOVERY OF ANY PRIOR PAYMENTS OR BENEFITS MADE HEREUNDER, IF
APPLICABLE, UNLESS A COURT OF COMPETENT JURISDICTION HAS EXPRESSLY DECLARED THAT
ACTION TO BE UNLAWFUL.  ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION
FINDS THAT ANY RESTRICTION CONTAINED IN THE COVENANTS IS UNENFORCEABLE, AND SUCH
RESTRICTION CANNOT BE AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH FINDING SHALL
NOT AFFECT THE ENFORCEABILITY OF ANY OF THE OTHER RESTRICTIONS CONTAINED IN THE
COVENANTS OR OTHER PROVISIONS OF THIS PLAN.


 


(F)                                    ALL BENEFITS PAYABLE TO AN ELIGIBLE
EXECUTIVE ARE CONTINGENT UPON HIS OR HER FULL COMPLIANCE WITH THE FOREGOING
OBLIGATIONS DURING THE SEVERANCE PERIOD.  ACCORDINGLY, IF THE ELIGIBLE
EXECUTIVE, AT ANY TIME, VIOLATES ANY COVENANTS, ANY PROPRIETARY INFORMATION OR
CONFIDENTIALITY OBLIGATION TO THE COMPANY (INCLUDING SECTION 6(D) ABOVE),
INCLUDING HIS OR HER OBLIGATIONS UNDER THE COMPANY’S AT-WILL EMPLOYMENT,
CONFIDENTIAL INFORMATION AND INVENTION

 

8

--------------------------------------------------------------------------------


 


ASSIGNMENT AGREEMENT (OR ANY SUCH SIMILAR AGREEMENT), OR ANY OTHER OBLIGATIONS
UNDER THIS PLAN, (I) ANY REMAINING BENEFITS UNDER THIS PLAN WILL TERMINATE
IMMEDIATELY UPON WRITTEN NOTICE FROM THE COMPANY OF SUCH VIOLATION AND (II) TO
THE EXTENT THE ELIGIBLE EXECUTIVE HAS RECEIVED ANY BENEFITS UNDER THE PLAN PRIOR
TO THE DATE OF SUCH WRITTEN NOTICE, THE ELIGIBLE EXECUTIVE SHALL DELIVER TO THE
COMPANY, WITHIN 30 DAYS, AN AMOUNT EQUAL TO THE AGGREGATE OF ALL SUCH BENEFITS.


 


SECTION 7. CONTINUATION OF EMPLOYMENT BENEFITS.


 


(A)                                 HEALTH PLAN BENEFITS CONTINUATION.


 


(I)                                     EACH ELIGIBLE EXECUTIVE WHO IS ENROLLED
IN A HEALTH, VISION OR DENTAL PLAN SPONSORED BY THE COMPANY MAY BE ELIGIBLE TO
CONTINUE COVERAGE (THE “CONTINUED COVERAGE”) UNDER SUCH HEALTH, VISION OR DENTAL
PLAN (OR TO CONVERT TO AN INDIVIDUAL POLICY) UNDER THE CONSOLIDATED OMNIBUS
BUDGET RECONCILIATION ACT OF 1985 (“COBRA”).  THE COMPANY WILL NOTIFY THE
INDIVIDUAL OF ANY SUCH RIGHT TO CONTINUE HEALTH COVERAGE AT THE TIME OF
TERMINATION.  IN THE EVENT THAT AN ELIGIBLE EXECUTIVE IS NOT ELIGIBLE TO RECEIVE
CONTINUED COVERAGE THROUGH THE COMPANY (EITHER BECAUSE SUCH ELIGIBLE EXECUTIVE
IS NOT ENROLLED IN ANY PLAN SPONSORED BY THE COMPANY OR BECAUSE SUCH ELIGIBLE
EXECUTIVE WILL BE COVERED BY A STATUTORY SCHEME FOR CONTINUED HEALTH, VISION OR
DENTAL COVERAGE THAT WILL NOT BE AN OBLIGATION OF THE COMPANY), IT IS UNDERSTOOD
AND AGREED THAT THIS SECTION 7(A) SHALL NOT BE APPLICABLE TO SUCH ELIGIBLE
EXECUTIVE AND, WITH RESPECT TO A TERMINATION EVENT OCCURRING DURING A CHANGE IN
CONTROL PERIOD, HE OR SHE SHALL NOT BE ELIGIBLE TO RECEIVE THE COBRA PREMIUMS
(AS DEFINED BELOW).


 


(II)                                  SUBJECT TO SECTION 6(F), SOLELY IN
CONNECTION WITH THE CONTINUED COVERAGE TRIGGERED BY A TERMINATION EVENT DURING A
CHANGE IN CONTROL PERIOD, THE COMPANY WILL PAY TO THE ELIGIBLE EXECUTIVE WHO IS
NOT A NON-U.S. ELIGIBLE EXECUTIVE A LUMP SUM CASH PAYMENT IN AN AMOUNT EQUAL TO
2.0 TIMES THE BEFORE-TAX ANNUAL COST OF SUCH ELIGIBLE EXECUTIVE’S PREMIUMS TO
COVER THE ELIGIBLE EXECUTIVE AND HIS OR HER ELIGIBLE DEPENDENTS, IF ANY, IN
EFFECT AS OF THE TERMINATION EVENT (THE “CONTINUED COVERAGE PREMIUMS”).  THE
CONTINUED COVERAGE PREMIUMS WILL INCLUDE THE COVERAGE PREMIUM COST OF AN
ELIGIBLE EXECUTIVE’S DEPENDENTS IF, AND ONLY TO THE EXTENT THAT, SUCH DEPENDENTS
WERE ENROLLED IN A HEALTH, VISION OR DENTAL PLAN SPONSORED BY THE COMPANY PRIOR
TO THE ELIGIBLE EXECUTIVE’S TERMINATION DATE AND SUCH DEPENDENTS’ PREMIUMS UNDER
SUCH PLANS WERE PAID BY THE COMPANY PRIOR TO THE ELIGIBLE EXECUTIVE’S
TERMINATION DATE.  NO PROVISION OF THIS PLAN WILL AFFECT THE CONTINUATION
COVERAGE RULES UNDER COBRA OR ANY OTHER APPLICABLE LAW.  THEREFORE, THE PERIOD
DURING WHICH AN ELIGIBLE EXECUTIVE MUST ELECT TO CONTINUE THE COMPANY’S GROUP
MEDICAL, VISION OR DENTAL COVERAGE AT HIS OR HER OWN EXPENSE UNDER COBRA OR
OTHER APPLICABLE LAW, THE LENGTH OF TIME DURING WHICH CONTINUED COVERAGE WILL BE
MADE AVAILABLE TO THE ELIGIBLE EXECUTIVE, AND ALL OTHER RIGHTS AND OBLIGATIONS
OF THE ELIGIBLE EXECUTIVE UNDER COBRA OR ANY OTHER APPLICABLE LAW (EXCEPT THE
OBLIGATION TO PAY THE CONTINUED COVERAGE PREMIUMS) WILL BE APPLIED IN THE SAME
MANNER THAT SUCH RULES WOULD APPLY IN THE ABSENCE OF THIS PLAN.  IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT THE ELIGIBLE EXECUTIVE WILL BE SOLELY RESPONSIBLE FOR
THE ENTIRE PAYMENT OF PREMIUMS REQUIRED UNDER COBRA OR OTHER APPLICABLE LAW.


 


(B)                                 OTHER EMPLOYEE BENEFITS.  ALL NON-HEALTH
BENEFITS (SUCH AS LIFE INSURANCE AND DISABILITY COVERAGE) TERMINATE AS OF THE
ELIGIBLE EXECUTIVE’S TERMINATION DATE (EXCEPT TO THE EXTENT THAT ANY CONVERSION
PRIVILEGE IS AVAILABLE THEREUNDER).


 


SECTION 8. EXCISE TAXES


 


(A)                                  IN THE EVENT THAT ANY BENEFITS PAYABLE TO
AN ELIGIBLE EXECUTIVE PURSUANT TO THIS PLAN (“PAYMENTS”) (I) CONSTITUTE
“PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE CODE, AND
(II) BUT FOR THIS SECTION 8 WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE, OR ANY COMPARABLE SUCCESSOR PROVISIONS (THE “EXCISE
TAX”), THEN THE ELIGIBLE EXECUTIVE’S PAYMENTS HEREUNDER SHALL BE EITHER
(A) PROVIDED TO THE ELIGIBLE EXECUTIVE IN FULL, OR (B) PROVIDED TO THE ELIGIBLE
EXECUTIVE AS TO SUCH LESSER EXTENT WHICH WOULD RESULT IN NO PORTION OF SUCH
BENEFITS BEING SUBJECT TO THE EXCISE TAX, WHICHEVER OF THE FOREGOING AMOUNTS,
WHEN TAKING INTO ACCOUNT APPLICABLE FEDERAL, STATE, LOCAL AND FOREIGN INCOME AND
EMPLOYMENT TAXES, THE EXCISE TAX, AND ANY OTHER APPLICABLE TAXES, RESULTS IN THE
RECEIPT BY THE ELIGIBLE EXECUTIVE, ON AN AFTER-TAX BASIS, OF THE GREATEST AMOUNT
OF BENEFITS, NOTWITHSTANDING THAT ALL OR SOME PORTION OF SUCH BENEFITS MAY BE
TAXABLE UNDER THE EXCISE TAX.  UNLESS THE COMPANY AND THE ELIGIBLE EXECUTIVE
OTHERWISE AGREE IN WRITING, ANY DETERMINATION REQUIRED UNDER THIS SECTION 8
SHALL BE MADE IN WRITING IN GOOD FAITH BY A RECOGNIZED ACCOUNTING FIRM SELECTED
BY THE COMPANY (THE “ACCOUNTANTS”).  IN THE EVENT OF A REDUCTION OF BENEFITS
HEREUNDER, THE ACCOUNTANTS SHALL DETERMINE WHICH BENEFITS SHALL BE REDUCED SO AS
TO ACHIEVE THE PRINCIPLE SET FORTH IN THE PRECEDING

 

9

--------------------------------------------------------------------------------


 


SENTENCE.  FOR PURPOSES OF MAKING THE CALCULATIONS REQUIRED BY THIS SECTION 8,
THE ACCOUNTANTS MAY MAKE REASONABLE ASSUMPTIONS AND APPROXIMATIONS CONCERNING
APPLICABLE TAXES AND MAY RELY ON REASONABLE, GOOD FAITH INTERPRETATIONS
CONCERNING THE APPLICATION OF THE CODE AND OTHER APPLICABLE LEGAL AUTHORITY. 
THE COMPANY AND THE APPLICABLE ELIGIBLE EXECUTIVE SHALL FURNISH TO THE
ACCOUNTANTS SUCH INFORMATION AND DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY
REQUEST IN ORDER TO MAKE A DETERMINATION UNDER THIS SECTION 8.  THE COMPANY
SHALL BEAR ALL COSTS THE ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY
CALCULATIONS CONTEMPLATED BY THIS SECTION 8.


 


(B)                                  IF, NOTWITHSTANDING ANY REDUCTION DESCRIBED
IN SECTION 8(A), THE IRS DETERMINES THAT AN ELIGIBLE EXECUTIVE IS LIABLE FOR THE
EXCISE TAX AS A RESULT OF THE RECEIPT OF ANY PAYMENTS MADE PURSUANT TO THIS
PLAN, THEN THE ELIGIBLE EXECUTIVE SHALL BE OBLIGATED TO PAY BACK TO THE COMPANY,
WITHIN THIRTY (30) DAYS AFTER A FINAL IRS DETERMINATION OR IN THE EVENT THAT THE
ELIGIBLE EXECUTIVE CHALLENGES THE FINAL IRS DETERMINATION, A FINAL JUDICIAL
DETERMINATION, A PORTION OF THE PAYMENTS EQUAL TO THE “REPAYMENT AMOUNT.”  THE
REPAYMENT AMOUNT SHALL BE THE SMALLEST SUCH AMOUNT, IF ANY, AS SHALL BE REQUIRED
TO BE PAID TO THE COMPANY SO THAT THE ELIGIBLE EXECUTIVE’S NET AFTER-TAX
PROCEEDS WITH RESPECT TO THE PAYMENTS (AFTER TAKING INTO ACCOUNT THE PAYMENT OF
THE EXCISE TAX AND ALL OTHER APPLICABLE TAXES IMPOSED ON SUCH BENEFITS) SHALL BE
MAXIMIZED.  THE REPAYMENT AMOUNT SHALL BE ZERO IF A REPAYMENT AMOUNT OF MORE
THAN ZERO WOULD NOT RESULT IN THE ELIGIBLE EXECUTIVE’S NET AFTER-TAX PROCEEDS
WITH RESPECT TO THE PAYMENTS BEING MAXIMIZED.  IF THE EXCISE TAX IS NOT
ELIMINATED PURSUANT TO THIS SECTION 8(B), THE ELIGIBLE EXECUTIVE SHALL PAY THE
EXCISE TAX.


 


(C)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 8, IF (I) THERE IS A REDUCTION IN THE PAYMENTS TO AN ELIGIBLE EXECUTIVE
AS DESCRIBED IN THIS SECTION 8, (II) THE IRS LATER DETERMINES THAT THE ELIGIBLE
EXECUTIVE IS LIABLE FOR THE EXCISE TAX, THE PAYMENT OF WHICH WOULD RESULT IN THE
MAXIMIZATION OF THE ELIGIBLE EXECUTIVE’S NET AFTER-TAX PROCEEDS (CALCULATED AS
IF THE ELIGIBLE EXECUTIVE’S BENEFITS HAD NOT PREVIOUSLY BEEN REDUCED), AND
(III) THE ELIGIBLE EXECUTIVE PAYS THE EXCISE TAX, THEN THE COMPANY SHALL PAY TO
THE ELIGIBLE EXECUTIVE THOSE PAYMENTS WHICH WERE REDUCED PURSUANT TO THIS
SECTION 8 AS SOON AS ADMINISTRATIVELY POSSIBLE AFTER THE ELIGIBLE EXECUTIVE PAYS
THE EXCISE TAX SO THAT THE ELIGIBLE EXECUTIVE’S NET AFTER-TAX PROCEEDS WITH
RESPECT TO THE PAYMENT OF THE PAYMENTS ARE MAXIMIZED.


 


SECTION 9. RIGHT TO INTERPRET PLAN; AMEND AND TERMINATE; OTHER ARRANGEMENTS;
BINDING NATURE OF PLAN.

 


(A)                                 EXCLUSIVE DISCRETION.  THE “PLAN
ADMINISTRATOR” SHALL BE THE COMPENSATION COMMITTEE OF THE BOARD.  THE PLAN
ADMINISTRATOR SHALL HAVE THE EXCLUSIVE DISCRETION AND AUTHORITY TO ESTABLISH
RULES, FORMS, AND PROCEDURES FOR THE ADMINISTRATION OF THE PLAN, AND TO CONSTRUE
AND INTERPRET THE PLAN AND TO DECIDE ANY AND ALL QUESTIONS OF FACT,
INTERPRETATION, DEFINITION, COMPUTATION OR ADMINISTRATION ARISING IN CONNECTION
WITH THE OPERATION OF THE PLAN, INCLUDING, BUT NOT LIMITED TO, THE ELIGIBILITY
TO PARTICIPATE IN THE PLAN, THE DESIGNATION OF THE SALARY GRADE(S) RELATING TO
EACH APPLICABLE “TIER” OF BENEFITS UNDER THE PLAN AS SET FORTH IN THE BENEFITS
SCHEDULES, THE AMOUNT OF BENEFITS PAID UNDER THE PLAN, THE TIMING OF PAYMENTS
UNDER THE PLAN AND THE SCOPE AND APPLICABILITY OF THE COVENANTS CONTAINED IN THE
RELEASE AND COVENANT DOCUMENTS.  THE RULES, INTERPRETATIONS, COMPUTATIONS AND
OTHER ACTIONS OF THE PLAN ADMINISTRATOR SHALL BE BINDING AND CONCLUSIVE ON ALL
PERSONS.  FOR DECISIONS MADE BY THE PLAN ADMINISTRATOR THAT DO NOT AFFECT
BENEFITS PAYABLE UNDER THE PLAN ON ACCOUNT OF THE OCCURRENCE OF A TERMINATION
EVENT DURING THE CHANGE IN CONTROL PERIOD, THE PLAN ADMINISTRATOR’S DECISIONS
SHALL NOT BE SUBJECT TO REVIEW UNLESS THEY ARE FOUND TO BE ARBITRARY OR
CAPRICIOUS.  FOR DECISIONS MADE BY THE PLAN ADMINISTRATOR PRIOR TO THE
OCCURRENCE OF A CHANGE IN CONTROL THAT DO AFFECT BENEFITS PAYABLE UNDER THE PLAN
ON ACCOUNT OF THE OCCURRENCE OF A TERMINATION EVENT DURING THE CHANGE IN CONTROL
PERIOD, THE PLAN ADMINISTRATOR’S DECISIONS SHALL NOT BE SUBJECT TO REVIEW UNLESS
THEY ARE FOUND TO BE UNREASONABLE OR NOT TO HAVE BEEN MADE IN GOOD FAITH.  FOR
DECISIONS MADE BY THE PLAN ADMINISTRATOR AT OR AFTER THE OCCURRENCE OF A CHANGE
IN CONTROL THAT AFFECT BENEFITS PAYABLE UNDER THE PLAN ON ACCOUNT OF THE
OCCURRENCE OF A TERMINATION EVENT DURING THE CHANGE IN CONTROL PERIOD, THE PLAN
ADMINISTRATOR’S DECISIONS SHALL BE SUBJECT TO REVIEW.  AS USED IN THIS
SECTION 9(A), “REVIEW” SHALL MEAN REVIEW AS PROVIDED BY APPLICABLE LAW; FURTHER,
NOTHING IN THIS SECTION 9(A) IS INTENDED TO ABRIDGE ANY OF THE RIGHTS UNDER
ARTICLE 12 OF THIS PLAN.  THE PLAN ADMINISTRATOR MAY APPOINT ONE OR MORE
INDIVIDUALS AND DELEGATE SUCH OF ITS POWERS AND DUTIES AS IT DEEMS DESIRABLE TO
ANY SUCH INDIVIDUAL(S), IN WHICH CASE EVERY REFERENCE HEREIN MADE TO THE PLAN
ADMINISTRATOR SHALL BE DEEMED TO MEAN OR INCLUDE THE APPOINTED INDIVIDUAL(S) AS
TO MATTERS WITHIN THEIR JURISDICTION.


 


(B)                                 TERM OF PLAN; TERMINATION OR SUSPENSION;
AMENDMENT; BINDING NATURE OF PLAN.


 


(I)                                     THIS PLAN SHALL BE EFFECTIVE UNTIL
JULY 31, 2010 AND SHALL BE EXTENDED THEREAFTER FOR SUCCESSIVE ONE-YEAR PERIODS
UNLESS THE COMPANY, BY RESOLUTION OF THE BOARD OR THE PLAN ADMINISTRATOR, IN ITS
SOLE DISCRETION ELECTS

 

10

--------------------------------------------------------------------------------


 


NOT TO RENEW THE PLAN PRIOR TO THE DATE THAT THE PLAN IS THEN SCHEDULED TO
EXPIRE.  THE COMPANY MAY ALSO TERMINATE OR SUSPEND THE PLAN AT ANY TIME AND FOR
ANY REASON OR NO REASON, WHICH TERMINATION OR SUSPENSION, AS APPLICABLE, SHALL
BECOME EFFECTIVE AT THE END OF THE TERM DESCRIBED IN THIS SECTION 9(B)(I),
PROVIDED, HOWEVER, THAT NO SUCH TERMINATION OR SUSPENSION SHALL EFFECT THE
COMPANY’S OBLIGATION TO COMPLETE THE DELIVERY OF BENEFITS HEREUNDER TO ANY
POTENTIAL ELIGIBLE EXECUTIVE WHO BECOMES AN ELIGIBLE EXECUTIVE PRIOR TO THE
EFFECTIVE TIME OF SUCH TERMINATION OR SUSPENSION; AND FURTHER PROVIDED, THAT
DURING THE CHANGE IN CONTROL PERIOD, THE PLAN SHALL NOT BE TERMINATED OR
SUSPENDED.


 


(II)                                  THE COMPANY RESERVES THE RIGHT TO AMEND
THIS PLAN OR THE BENEFITS PROVIDED HEREUNDER AT ANY TIME AND IN ANY MANNER;
PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT SHALL MATERIALLY ADVERSELY AFFECT THE
INTERESTS OR RIGHTS OF ANY ELIGIBLE EXECUTIVE WHOSE TERMINATION DATE HAS
OCCURRED PRIOR TO AMENDMENT OF THE PLAN; AND FURTHER PROVIDED, THAT DURING THE
CHANGE IN CONTROL PERIOD, THE PLAN SHALL NOT BE AMENDED AND NO POTENTIAL
ELIGIBLE EXECUTIVE SHALL HAVE BENEFITS MATERIALLY REDUCED DUE TO A CHANGE IN
CLASSIFICATION WITHOUT THE WRITTEN CONSENT OF THE POTENTIAL ELIGIBLE EXECUTIVE
OR POTENTIAL ELIGIBLE EXECUTIVES SO AFFECTED.  SUBJECT TO THE FOREGOING RIGHTS
OF THE COMPANY SET FORTH IN THIS SECTION 9(B), THIS PLAN ESTABLISHES AND VESTS
IN EACH ELIGIBLE EXECUTIVE A CONTRACTUAL RIGHT TO THE BENEFITS TO WHICH SUCH
ELIGIBLE EXECUTIVE IS ENTITLED HEREUNDER, ENFORCEABLE BY THE ELIGIBLE EXECUTIVE
AGAINST THE COMPANY.


 

(iii)                              Any action amending, suspending or
terminating the Plan shall be in writing and approved by the Plan Administrator
or its delegate, except to the extent that this Plan specifies that such action
shall be taken by the Board.

 


(C)                                 BINDING EFFECT ON SUCCESSOR TO COMPANY. 
THIS PLAN SHALL BE BINDING UPON ANY SUCCESSOR OR ASSIGNEE, WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE, TO ALL OR
SUBSTANTIALLY ALL THE BUSINESS OR ASSETS OF THE COMPANY, OR UPON ANY SUCCESSOR
TO THE COMPANY AS THE RESULT OF A CHANGE IN CONTROL, AND ANY SUCH SUCCESSOR OR
ASSIGNEE SHALL BE REQUIRED TO PERFORM THE COMPANY’S OBLIGATIONS UNDER THE PLAN,
IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO
PERFORM IF NO SUCH SUCCESSION OR ASSIGNMENT OR CHANGE IN CONTROL HAD TAKEN
PLACE.  IN SUCH EVENT, THE TERM “COMPANY,” AS USED IN THE PLAN, SHALL MEAN THE
COMPANY AS HEREINAFTER DEFINED AND ANY SUCCESSOR OR ASSIGNEE AS DESCRIBED ABOVE
WHICH BY REASON HEREOF BECOMES BOUND BY THE TERMS AND PROVISIONS OF THIS PLAN.


 


SECTION 10. NO IMPLIED EMPLOYMENT CONTRACT.


 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time and for any
reason, which right is hereby reserved.

 


SECTION 11. LEGAL CONSTRUCTION.


 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California
with respect to those Eligible Executives domiciled in the United States and the
laws of the applicable jurisdiction with respect to the Non-U.S. Eligible
Executives.  This Plan is intended to be (a) an employee welfare plan as defined
in Section 3(1) of ERISA and (b) a “top-hat” plan maintained for the benefit of
a select group of management or highly compensated employees of the Company. 
This Plan is intended to meet requirements of Section 162(m) of the Code to
provide for any payments under the Bonus Plan to qualify as performance based
compensation.  Any feature of this Plan which is found to void the qualification
of all payments under the Bonus Plan as performance based compensation shall be
modified to the extent necessary to comply with the requirements of
Section 162(m) of the Code.

 


SECTION 12. CLAIMS, INQUIRIES AND APPEALS.


 


(A)                                 APPLICATIONS FOR BENEFITS AND INQUIRIES. 
ANY APPLICATION FOR BENEFITS, INQUIRIES ABOUT THE PLAN OR INQUIRIES ABOUT
PRESENT OR FUTURE RIGHTS UNDER THE PLAN MUST BE SUBMITTED TO THE PLAN
ADMINISTRATOR IN WRITING.  THE PLAN ADMINISTRATOR IS:

 

The Compensation Committee

of the Board of Directors of

Seagate Technology

 

11

--------------------------------------------------------------------------------


 

ATTN: Vice President of Compensation and Benefits

920 Disc Drive

Scotts Valley, California 95066

 


(B)                                 DENIAL OF CLAIMS.  IN THE EVENT THAT ANY
APPLICATION FOR BENEFITS IS DENIED IN WHOLE OR IN PART, THE PLAN ADMINISTRATOR
MUST NOTIFY THE APPLICANT, IN WRITING, OF THE DENIAL OF THE APPLICATION, AND OF
THE APPLICANT’S RIGHT TO REVIEW THE DENIAL.  THE WRITTEN NOTICE OF DENIAL WILL
BE SET FORTH IN A MANNER DESIGNED TO BE UNDERSTOOD BY THE EMPLOYEE, AND WILL
INCLUDE SPECIFIC REASONS FOR THE DENIAL, SPECIFIC REFERENCES TO THE PLAN
PROVISION UPON WHICH THE DENIAL IS BASED, A DESCRIPTION OF ANY INFORMATION OR
MATERIAL THAT THE PLAN ADMINISTRATOR NEEDS TO COMPLETE THE REVIEW AND AN
EXPLANATION OF THE PLAN’S REVIEW PROCEDURE.


 

This written notice will be given to the employee within 90 days after the Plan
Administrator receives the application, unless special circumstances require an
extension of time, in which case, the Plan Administrator has up to an additional
90 days for processing the application.  If an extension of time for processing
is required, written notice of the extension will be furnished to the applicant
before the end of the initial 90-day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.  If written notice of denial of the application
for benefits is not furnished within the specified time, the application shall
be deemed to be denied.  The applicant will then be permitted to appeal the
denial in accordance with the Review Procedure described below.

 


(C)                                 REQUEST FOR A REVIEW.  ANY PERSON (OR THAT
PERSON’S AUTHORIZED REPRESENTATIVE) FOR WHOM AN APPLICATION FOR BENEFITS IS
DENIED (OR DEEMED DENIED), IN WHOLE OR IN PART, MAY APPEAL THE DENIAL BY
SUBMITTING A REQUEST FOR A REVIEW TO THE PLAN ADMINISTRATOR WITHIN 60 DAYS AFTER
THE APPLICATION IS DENIED (OR DEEMED DENIED).  THE PLAN ADMINISTRATOR WILL GIVE
THE APPLICANT (OR HIS OR HER REPRESENTATIVE) AN OPPORTUNITY TO REVIEW PERTINENT
DOCUMENTS IN PREPARING A REQUEST FOR A REVIEW.  A REQUEST FOR A REVIEW SHALL BE
IN WRITING AND SHALL BE ADDRESSED TO:


 

Seagate Technology

Plan Administrator for the Executive Severance and CIC Plan

ATTN: Vice President of Compensation and Benefits

920 Disc Drive

Scotts Valley, California 95066

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The Plan Administrator may require the applicant to submit
additional facts, documents or other material as it may find necessary or
appropriate in making its review.

 


(D)                                 DECISION ON REVIEW.  THE PLAN ADMINISTRATOR
WILL ACT ON EACH REQUEST FOR REVIEW WITHIN 60 DAYS AFTER RECEIPT OF THE REQUEST,
UNLESS SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME (NOT TO EXCEED AN
ADDITIONAL 60 DAYS), FOR PROCESSING THE REQUEST FOR A REVIEW.  IF AN EXTENSION
FOR REVIEW IS REQUIRED, WRITTEN NOTICE OF THE EXTENSION WILL BE FURNISHED TO THE
APPLICANT WITHIN THE INITIAL 60-DAY PERIOD.  THE PLAN ADMINISTRATOR WILL GIVE
PROMPT, WRITTEN NOTICE OF ITS DECISION TO THE APPLICANT.  IN THE EVENT THAT THE
PLAN ADMINISTRATOR CONFIRMS THE DENIAL OF THE APPLICATION FOR BENEFITS IN WHOLE
OR IN PART, THE NOTICE WILL OUTLINE, IN A MANNER CALCULATED TO BE UNDERSTOOD BY
THE APPLICANT, THE SPECIFIC PLAN PROVISIONS UPON WHICH THE DECISION IS BASED. 
IF WRITTEN NOTICE OF THE PLAN ADMINISTRATOR’S DECISION IS NOT GIVEN TO THE
APPLICANT WITHIN THE TIME PRESCRIBED IN THIS SUBSECTION (D), THE APPLICATION
WILL BE DEEMED DENIED ON REVIEW.


 


(E)                                 RULES AND PROCEDURES.  THE PLAN
ADMINISTRATOR WILL ESTABLISH RULES AND PROCEDURES, CONSISTENT WITH THE PLAN AND
WITH ERISA, AS NECESSARY AND APPROPRIATE IN CARRYING OUT ITS RESPONSIBILITIES IN
REVIEWING BENEFIT CLAIMS.  THE PLAN ADMINISTRATOR MAY REQUIRE AN APPLICANT WHO
WISHES TO SUBMIT ADDITIONAL INFORMATION IN CONNECTION WITH AN APPEAL FROM THE
DENIAL (OR DEEMED DENIAL) OF BENEFITS TO DO SO AT THE APPLICANT’S OWN EXPENSE.


 


(F)                                   EXHAUSTION OF REMEDIES.  NO LEGAL ACTION
FOR BENEFITS UNDER THE PLAN MAY BE BROUGHT UNTIL THE CLAIMANT (I) HAS SUBMITTED
A WRITTEN APPLICATION FOR BENEFITS IN ACCORDANCE WITH THE PROCEDURES DESCRIBED
BY SECTION 12(A) ABOVE, (II) HAS BEEN NOTIFIED BY THE PLAN ADMINISTRATOR THAT
THE APPLICATION IS DENIED (OR THE APPLICATION IS DEEMED DENIED DUE TO THE PLAN
ADMINISTRATOR’S FAILURE TO ACT ON IT WITHIN THE ESTABLISHED TIME PERIOD),
(III) HAS FILED A WRITTEN REQUEST FOR

 

12

--------------------------------------------------------------------------------


 


A REVIEW OF THE APPLICATION IN ACCORDANCE WITH THE APPEAL PROCEDURE DESCRIBED IN
SECTION 12(C) ABOVE AND (IV) HAS BEEN NOTIFIED IN WRITING THAT THE PLAN
ADMINISTRATOR HAS DENIED THE APPEAL (OR THE APPEAL IS DEEMED TO BE DENIED DUE TO
THE PLAN ADMINISTRATOR’S FAILURE TO TAKE ANY ACTION ON THE CLAIM WITHIN THE TIME
PRESCRIBED BY SECTION 12(D) ABOVE).


 


SECTION 13. BASIS OF PAYMENTS TO AND FROM PLAN.


 

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

 


SECTION 14. OTHER PLAN INFORMATION.


 


(A)                                 EMPLOYER AND PLAN IDENTIFICATION NUMBERS. 
THE EMPLOYER IDENTIFICATION NUMBER ASSIGNED TO THE COMPANY (WHICH IS THE “PLAN
SPONSOR” AS THAT TERM IS USED IN ERISA) BY THE INTERNAL REVENUE SERVICE IS
77-0545987.  THE PLAN NUMBER ASSIGNED TO THE PLAN BY THE PLAN SPONSOR PURSUANT
TO THE INSTRUCTIONS OF THE INTERNAL REVENUE SERVICE IS 003.


 


(B)                                 ENDING DATE FOR PLAN’S FISCAL YEAR.  THE
DATE OF THE END OF THE FISCAL YEAR FOR THE PURPOSE OF MAINTAINING THE PLAN’S
RECORDS IS THE FRIDAY WHICH FALLS CLOSEST TO, AND INCLUDING, JUNE 30.


 


(C)                                 AGENT FOR THE SERVICE OF LEGAL PROCESS.  THE
AGENT FOR THE SERVICE OF LEGAL PROCESS WITH RESPECT TO THE PLAN IS THE GENERAL
COUNSEL, SEAGATE TECHNOLOGY, 920 DISC DRIVE, SCOTTS VALLEY, CALIFORNIA 95066. 
THE SERVICE OF LEGAL PROCESS MAY ALSO BE MADE ON THE PLAN BY SERVING THE PLAN
ADMINISTRATOR.


 


(D)                                 PLAN SPONSOR AND ADMINISTRATOR.  THE “PLAN
SPONSOR” OF THE PLAN IS SEAGATE TECHNOLOGY, AND THE “PLAN ADMINISTRATOR” OF THE
PLAN IS THE COMPENSATION COMMITTEE OF THE BOARD.  EACH OF THE PLAN SPONSOR AND
THE PLAN ADMINISTRATOR CAN BE REACHED BY CONTACTING THE VICE PRESIDENT OF
COMPENSATION AND BENEFITS IN WRITING AT 920 DISC DRIVE, SCOTTS VALLEY,
CALIFORNIA 95066, AND BY TELEPHONE AT (831) 438-6550.  THE PLAN ADMINISTRATOR IS
THE NAMED FIDUCIARY CHARGED WITH THE RESPONSIBILITY FOR ADMINISTERING THE PLAN.


 


SECTION 15. STATEMENT OF ERISA RIGHTS.


 

Participants in this Plan (which is a welfare benefit plan sponsored by Seagate
Technology) are entitled to certain rights and protections under ERISA if the
participant is employed in the United States.  If you are an Eligible Executive
employed in the United States, you are considered a participant in the Plan and,
under ERISA, you are entitled to:

 


(A)                                 EXAMINE, WITHOUT CHARGE, AT THE PLAN
ADMINISTRATOR’S OFFICE AND AT OTHER SPECIFIED LOCATIONS, SUCH AS WORK SITES, ALL
PLAN DOCUMENTS AND COPIES OF ALL DOCUMENTS FILED BY THE PLAN WITH THE U.S.
DEPARTMENT OF LABOR, SUCH AS DETAILED ANNUAL REPORTS;


 


(B)                                 OBTAIN COPIES OF ALL PLAN DOCUMENTS AND PLAN
INFORMATION UPON WRITTEN REQUEST TO THE PLAN ADMINISTRATOR.  THE ADMINISTRATOR
MAY MAKE A REASONABLE CHARGE FOR THE COPIES;


 


(C)                                 RECEIVE A SUMMARY OF THE PLAN’S ANNUAL
FINANCIAL REPORT, IN THE CASE OF A PLAN WHICH IS REQUIRED TO FILE AN ANNUAL
FINANCIAL REPORT WITH THE DEPARTMENT OF LABOR.  (GENERALLY, ALL PENSION PLANS
AND WELFARE PLANS WITH 100 OR MORE PARTICIPANTS MUST FILE THESE ANNUAL REPORTS.)


 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people responsible for the operation of the employee benefit plan.  The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of you and other Plan participants and
beneficiaries.

 

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.  If your claim for a Plan benefit is
denied in whole or in part, you must receive a written explanation of the reason
for the denial.  You have the right to have the Plan Administrator review and
reconsider your claim.

 

13

--------------------------------------------------------------------------------


 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court.  In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.  If you have a claim
for benefits that is denied or ignored, in whole or in part, you may file suit
in a state or federal court.  If it should happen that the Plan fiduciaries
misuse the Plan’s money, or if you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court.  The court will decide who should pay court costs
and legal fees.  If you are successful, the court may order the person you have
sued to pay these costs and fees.  If you lose, the court may order you to pay
these costs and fees, for example, if it finds your claim is frivolous.

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions, about your rights under ERISA, you
should contact the nearest area office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquires, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210.  You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 


SECTION 16. EFFECT OF SECTION 409A OF THE CODE


 

This Plan is intended to comply with all applicable law, including Section 409A
of the Code.  If the Eligible Executive is not a Non-U.S. Eligible Executive, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amount or benefit
that is considered deferred compensation under Section 409A of the Code upon or
following a termination of employment unless such termination of employment is
also a “separation from service” within the meaning of Section 409A of the
Code.  If an Eligible Executive is deemed on the Termination Date to be a
“specified employee” (as such term is defined under Section 409A of the Code),
then with regard to any payment or the provision of any benefit that is
considered deferred compensation under Section 409A of the Code payable on
account of a “separation from service,” to the extent required to avoid any
taxes imposed under Section 409A(a)(1) of the Code, such payment or benefit
shall be made or provided at the date which is no more than 15 days following
the earlier of (i) the expiration of the six month period measured from the date
of such “separation from service” of such Eligible Executive, and (ii) the date
of such Eligible Executive’s death.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Potential Eligible Executives employed in the United States

Seagate Technology (US) Holdings, Inc. [Delaware]

Seagate US LLC [Delaware]

Seagate Technology LLC [Delaware]

 

Potential Eligible Executives employed in Malaysia

Seagate International (Johor) Sdn. Bhd. [Malaysia]

Penang Seagate Industries (M) Sdn. Bhd. [Malaysia]

 

Potential Eligible Executives employed in Thailand

Seagate Technology (Thailand) Limited

 

Potential Eligible Executives employed in United Kingdom

Seagate Technology (Marlow) Limited [United Kingdom]

Seagate Technology (Ireland) [Cayman Islands]

 

Potential Eligible Executives employed in Singapore

Seagate Singapore International Headquarters Pte. Ltd.

 

--------------------------------------------------------------------------------


 

BENEFIT SCHEDULES
FOR THE
SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

The following benefits schedules set forth the benefits payable to Eligible
Executives.  The benefits schedules disclosed in public filings are for those
for Eligible Executives of the Company who currently are, or are foreseeable to
become, “named executive officers,” as defined in Item 402 of Regulation S-K and
the other applicable rules and regulations promulgated by the Securities and
Exchange Commission.  The amount of benefits payable is dependent upon the
“Tier” (and corresponding salary grade) in which the Eligible Executive falls
and whether the involuntary Termination Event occurs during a Change in Control
period, as more particularly described in the Plan.

 

The Plan Administrator shall determine in which “Tier” an Eligible Executive
shall be placed for purposes of receiving severance benefits under this Plan. 
The Plan Administrator’s determination shall be final and shall be binding and
conclusive on all persons.  The Plan Administrator retains the right to
reclassify a Potential Eligible Executive prior to the date of the Termination
Event and/or the occurrence of a Change in Control, except as expressly
restricted by this Plan in connection with the occurrence of a Change in
Control.

 

--------------------------------------------------------------------------------


 

BENEFITS SCHEDULES
FOR THE
SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

 

1

 

Salary Grade:

 

188

 

 

 

 

 

 

 

Location:

 

U.S.

 

Level:

 

Chief Executive Officer

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

24 months of Pay

Bonus

 

Prior Year Bonus (if applicable), and Pro Rata Bonus

Other

 

Outplacement services for two years

Payout Schedule

 

50% of Benefit payable within 20 business days of the Payment Confirmation Date
(subject to Section 5 of the Plan and Section 409A of the Code), with the
remainder to be paid 12 months following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

36 months of Pay

Bonus

 

36 months of Target Bonus

Equity

 

Upon the later of a Termination Event or immediately prior to a Change in
Control, there shall be full vesting of all unvested equity-based awards
(whether or not granted prior to or following the adoption of this Plan),
notwithstanding the applicable provisions of the Eligible Executive’s award
agreements or the relevant stock compensation plan governing such equity-based
awards.

Other

 

Continued Coverage Premiums, and Outplacement services for two years

Payout Schedule

 

100% of Benefit payable within 20 business days of the Payment Confirmation Date
(subject to Section 5 of the Plan and Section 409A of the Code), with the
remainder, if any, to be paid 6 months following the Termination Date.

 

--------------------------------------------------------------------------------


 

BENEFITS SCHEDULES
FOR THE
SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

 

2

 

Salary Grade:

 

184 through 187

 

 

 

 

 

 

 

Location:

 

U.S.

 

Level:

 

Executive Vice Presidents

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

20 months of Pay

Bonus

 

Prior Year Bonus (if applicable), and Pro Rata Bonus

Other

 

Outplacement services for two years

Payout Schedule

 

50% of Benefit payable within 20 business days following the Payment
Confirmation Date (subject to Section 5 of the Plan and Section 409A of the
Code), with the remainder to be paid 12 months following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

24 months of Pay

Bonus

 

24 months of Target Bonus

Equity

 

Upon the later of a Termination Event or immediately prior to a Change in
Control, there shall be full vesting of all unvested equity-based awards
(whether or not granted prior to or following the adoption of this Plan),
notwithstanding the applicable provisions of the Eligible Executive’s award
agreements or the relevant stock compensation plan governing such equity-based
awards.

Other

 

Continued Coverage Premiums, and Outplacement services for two years

Payout Schedule

 

100% of Benefit payable within 20 business days following the Payment
Confirmation Date (subject to Section 5 of the Plan and Section 409A of the
Code), with the remainder, if any, to be paid 6 months following the Termination
Date.

 

--------------------------------------------------------------------------------


 

BENEFITS SCHEDULES
FOR THE
SEAGATE TECHNOLOGY
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:

 

3

 

Salary Grade:

 

182 and 183

 

 

 

 

 

 

 

Location:

 

U.S.

 

Level:

 

Senior Vice Presidents

 

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base

 

16 months of Pay

Bonus

 

Prior Year Bonus (if applicable), and Pro Rata Bonus

Other

 

Outplacement services for 18 months

Payout Schedule

 

50% of Benefit payable within 20 business days following the Payment
Confirmation Date (subject to Section 5 of the Plan and Section 409A of the
Code), with the remainder to be paid 6 months following the Termination Date.

 

DURING A CHANGE IN CONTROL PERIOD

 

Note: No enhanced benefits due to a Termination Event occurring within a Change
in
Control Period shall be paid prior to the effective date of a Change in Control.

 

Base

 

18 months of Pay

Bonus

 

18 months of Target Bonus

Equity

 

Upon the later of a Termination Event or immediately prior to a Change in
Control, there shall be full vesting of all unvested equity-based awards
(whether or not granted prior to or following the adoption of this Plan),
notwithstanding the applicable provisions of the Eligible Executive’s award
agreements or the relevant stock compensation plan governing such equity-based
awards.

Other

 

Continued Coverage Premiums, and Outplacement services for 18 months

Payout Schedule

 

100% of Benefit payable within 20 business days following the Payment
Confirmation Date (subject to Section 5 of the Plan and Section 409A of the
Code), with the remainder, if any, to be paid 6 months following the Termination
Date.

 

--------------------------------------------------------------------------------